                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

 UNITED STATES OF AMERICA,                          )
                      Plaintiff,                    )
                                                    )
 vs.                                                )      CASE NO. DNCW3:10CR252-4
                                                    )      (Financial Litigation Unit)
 NACHA WHITAKER,                                    )
                                  Defendant,        )
 and                                                )
                                                    )
 DOLGENCORP LLC,                                    )
                                  Garnishee.        )

                        WRIT OF CONTINUING GARNISHMENT

GREETINGS TO:         Dolgencorp, LLC
                      Attention: Payroll
                      Corporation Service Company
                      2626 Glenwood Avenue, Suite 550
                      Raleigh, North Carolina 27608

       An Application for a Writ of Continuing Garnishment against property of Defendant Nacha

Whitaker has been filed with this Court (Doc. No. 221). A judgment has been entered against the

Defendant (Doc. No. 191). The Clerk of Court current total is $56,683.37, computed through April

28, 2021, and is due and owing.

       You, as the Garnishee, are required by law to answer in writing, under oath, within ten

days of service of this Writ, whether or not you have in your custody, control or possession, any

property or funds owned by the Defendant, including non-exempt, disposable earnings.

       You must withhold and retain any property in which the Defendant has a substantial

non-exempt interest and for which you are or may become indebted to the Defendant pending

further order of the Court. This means that you should withhold twenty-five percent of the

Defendant’s earnings which remain after all deductions required by law have been withheld and

one hundred percent of all 1099 payments. See 15 U.S.C. §1673(a).
       Please state whether or not you anticipate paying the Defendant any future payments and

whether such payments are weekly, bi-weekly, monthly, annually or bi-annually.

       You must file the original written Answer to this Writ within ten days of your receipt of

this Writ with the following office:

                             Clerk of the United States District Court
                                       401 West Trade Street
                                 Charlotte, North Carolina 28202

       Additionally, you are required by law to serve a copy of the Answer upon the Defendant

at her last known address:

                                        Nacha Whitaker
                                        XXXXXXXXX
                              Hamptonville, North Carolina XXXXX

       You are also required to serve a copy of the Answer upon the Plaintiff at the following

address:

                                     Financial Litigation Unit
                                  United States Attorney’s Office
                                 227 West Trade Street, Suite 1650
                                  Charlotte, North Carolina 28202

       Under the law, there is property which may be exempt from this Writ of Garnishment.

Property which is exempt and not subject to this Order may be listed on the attached Claim for

Exemption form.

       Pursuant to 15 U.S.C. §1674, you, the Garnishee, are prohibited from discharging the

Defendant from employment by reason of the fact that her earnings have been subject to

garnishment for any one indebtedness.

       Pursuant to 28 U.S.C. §3205(c)(6), if you fail to answer this Writ or withhold property

or funds in accordance with this Writ, the United States of America may petition the Court for an

order requiring you to appear before the Court to answer the Writ and to withhold property before

the appearance date. If you fail to appear or do appear and fail to show good cause why you failed
to comply with this Writ, the Court shall enter a judgment against you for the value of the

Defendant’s non-exempt interest in such property. The Court may award a reasonable attorney’s

fee to the United States and against you if the Writ is not answered within the time specified. It is

unlawful to pay or deliver to the Defendant any item attached by this Writ.

       SO ORDERED.                   Signed: April 28, 2021
                      CLAIM FOR EXEMPTION FORM
           MAJOR EXEMPTIONS UNDER FEDERAL LAW (18 U.S.C. § 3613)

_____1.      Wearing apparel and school books.--Such items of wearing apparel and such school
             books as are necessary for the debtor or for members of his family.

_____2.      Fuel, provisions, furniture, and personal effects.--So much of the fuel, provisions,
             furniture, and personal effects in the Debtor’s household, and of the arms for
             personal use, livestock, and poultry of the debtor, as does not exceed $9,790 in
             value.

_____3.      Books and tools of a trade, business, or profession.--So many of the books, and
             tools necessary for the trade, business, or profession of the debtor as do not exceed
             in the aggregate $4,890 in value.

_____4.      Unemployment benefits.--Any amount payable to an individual with respect to his
             unemployment (including any portion thereof payable with respect to dependents)
             under an unemployment compensation law of the United States, of any State, or of
             the District of Columbia or of the Commonwealth of Puerto Rico.

_____5.      Undelivered mail.--Mail, addressed to any person, which has not been delivered to
             the addressee.

_____6.      Certain annuity and pension payments.--Annuity or pension payments under the
             Railroad Retirement Act, benefits under the Railroad Unemployment Insurance
             Act, special pension payments received by a person whose name has been entered
             on the Army, Navy, Air Force, and Coast Guard Medal of Honor roll (38 U.S.C.
             1562), and annuities based on retired or retainer pay under Chapter 73 of Title 10
             of United States Code.

_____7.      Workmen’s Compensation.--Any amount payable with respect to compensation
             (including any portion thereof payable with respect to dependents) under a
             workmen’s compensation law of the United States, any State, the District of
             Columbia, or the Commonwealth of Puerto Rico.

_____8.      Judgments for support of minor children.--If the debtor is required by judgment of
             a court of competent jurisdiction, entered prior to the date of levy, to contribute to
             the support of his minor children, so much of his salary, wages, or other income as
             is necessary to comply with such judgment.

_____9.      Certain service-connected disability payments.-- Any amount payable to an
             individual as a service-connected (within the meaning of section 101(16) of Title
             38, United States Code) disability benefit under--(A) subchapter II, III,IV, V, or VI
             of Chapter 11 of such Title 38 or (B) Chapter 13, 21, 23, 31, 32, 34, 35,37, or 39 of
             such Title 38.

_____10.     Assistance under Job Training Partnership Act.
             --Any amount payable to a participant under the Job Training Partnership Act (29
             U.S.C. 1501 et seq.) from funds appropriated pursuant to such Act.
The statements made in this claim of settlement to exemptions and request for hearing as to
exemption entitlement and fair market value of the property or funds designated are made and
declared under penalty of perjury that they are true and correct.

       I hereby request a Court hearing to decide the validity of my claims. Notice of the hearing
should be given to me by mail at:


(_______________________________________________________________)
      Address


or telephonically at (_____)______________
                      Phone No.


________________________________
Defendant’s printed or typed name


________________________________
Signature of the defendant  Date
